Citation Nr: 0811154	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-44 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946 and from September 1951 to December 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In December 2007, the 
veteran submitted a Motion to Advance on the Docket.  In 
March 2008, the Board granted the veteran's motion.


FINDINGS OF FACT

1. Bilateral tinnitus was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.  

2. A heart disorder was not present in service, manifested 
within one year of the veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.  


CONCLUSIONS OF LAW

1. Bilateral tinnitus was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2. A heart disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in October 2003, 
prior to the initial unfavorable AOJ decision issued in 
February 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
October 2003 informed the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
However, the notice did not specifically request that he send 
any evidence in his possession to VA.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  T

The October 2003 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  He was also advised to inform 
VA if he did not know of additional evidence that would 
support his claim.  Under these circumstances, the Board 
believes that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claims.  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice was harmless, and that to decide the appeal would not 
be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, no communication from the RO to the 
veteran informed him of the evidence necessary to establish 
entitlement to a disability rating and effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the veteran's service connection 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, private treatment records, and 
February 2005 VA examination reports were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claims.  

At the February 2005 VA cardiology examination, the veteran 
reported that he received treatment for chest pain from his 
family physician in the 1950s and from a cardiologist in the 
1960s, but that he had been unable to obtain the records.  
The Board notes that he has also not requested that VA 
attempt to obtain these records even though, as noted, he was 
advised that VA would assist him if he completed the 
necessary authorization forms.  Therefore, in the present 
case, the Board determines that VA is not obligated to 
request the records identified by the veteran as he has not 
provided VA with the necessary information to determine where 
to direct that request.  The veteran has not otherwise 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claims. 

Based on these facts, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  The term cardiovascular-renal 
disease applies to the type of combination involvement of 
arteriosclerosis, nephritis, and organic heart disease, of 
which hypertension is an early symptom in their more obvious 
forms.  38 C.F.R. § 3.309.

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.  

The veteran contends that his tinnitus is the result of an 
episode of otitis media he suffered while in service during 
WWII, and that he has had a heart disorder since he had a 
viral infection, diagnosed as influenza, while serving during 
the Korean War.

The Board notes that the veteran was treated for acute otitis 
media for a week between November 1945 and December 1945.  No 
further treatment was noted during either period of service, 
and there is no record of in-service complaints related to 
tinnitus or other hearing difficulty.  In March 1952, the 
veteran was treated for a common cold that was re-diagnosed 
as influenza, virus unknown.  He was hospitalized for three 
days, released to duty on the fourth day.  No further comment 
regarding this illness is noted in the service medical 
records.  The veteran reported to the February 2005 VA 
audiologist that he experienced a heart attack during his 
second period of service, but there is no mention of the 
veteran experiencing a heart attack or symptomatology related 
to a heart disorder at any time during either period of 
service.  The veteran's December 1952 service separation 
examination also does not report an in-service history of a 
heart attack.  

Post-service records demonstrate the presence of bilateral 
tinnitus and atherosclerotic heart disease.  In this regard, 
tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the 
veteran is competent to describe his tinnitus symptomatology 
and such subjective complaints have been documented by the 
medical evidence of record, to include the February 2005 VA 
audiological examination.  The VA audiologist also indicated 
that the tinnitus is mid-frequency in composition and mild in 
severity in both ears.  Thus, the Board finds that the 
veteran has a current diagnosis of bilateral tinnitus.  

With regard to a heart disorder, private treatment records 
dated from March 1978 onward report a diagnosis of and 
treatment for atherosclerotic heart disease, at which time he 
reported only a five year history of chest pain, and a June 
1986 record indicates that he had this disease with angina 
pectoris since 1972.  Accordingly, the Board determines that 
the veteran has a current diagnosis of a heart disorder. 

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
bilateral tinnitus and a heart disorder.  The Board first 
considered whether service connection is warranted for a 
heart disorder on a presumptive basis.  However, the record 
fails to show that the veteran manifested a heart disorder to 
a degree of 10 percent within one year following his service 
discharge in either August 1946 or December 1952.  Thus, 
presumptive service connection is not warranted for a heart 
disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

The Board next considered whether service connection is 
warranted for bilateral tinnitus and a heart disorder on a 
direct basis.  However, while the veteran has a current 
diagnosis of bilateral tinnitus and a heart disorder, the 
record shows no complaint or diagnosis of either disability 
during active service or for many years thereafter.  The 
first complaint of bilateral tinnitus by the veteran was his 
October 2003 application for service connection.  With regard 
to his heart disorder, the earliest date associated with 
treatment for a heart disorder is 1972.  The veteran's last 
release from active duty was December 1952.  The lapse in 
time between service and the first complaints and diagnoses 
weighs against the veteran's claims.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the February 2005 VA audiological 
examination, with regard to the veteran's bilateral tinnitus, 
the VA examiner reviewed the claims file and addressed the 
episode of left otitis media in service, indicating that the 
episode was acute, which reflects that it was neither 
progressive nor continuous.  He also opined that the 
veteran's tinnitus is less likely than not secondary to noise 
trauma, and noted that the veteran describes the noise as 
being in his head rather than in his ear most of the time.  
Further, he indicated that the tinnitus is more likely 
secondary to the veteran's long history heart problems than 
secondary to hearing problems.  

With regard to his heart disorder, the February 2005 VA 
examining physician reviewed the medical evidence of record, 
in addition to examining the veteran, and found that the 
heart disorder is not as likely as not related to the 
veteran's military service.  The examiner considered the 
veteran's report of chest pain in service, which were noted 
to be accompanied by complaints of chills, fever, and cough.  
Although the veteran believed that his chest pain was related 
to heart disease and misdiagnosed as influenza, the examiner 
noted that there were no other notations of chest pain.  For 
this reason, the examiner concluded that there was 
insufficient medical documentation in the service medical 
records to indicate a diagnosis or symptoms of a heart 
disorder at that time. 

With respect to the veteran's assertions of a causal 
relationship, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran is not competent to offer 
an opinion linking his in-service illness and his bilateral 
tinnitus.

The Board is cognizant that laypersons are competent to speak 
to symptomatology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, he is 
competent to describe experiencing chest pain during service.  
However, although the veteran reports experiencing chest pain 
during the episode of influenza, his service medical records 
do not document that complaint, but do note complaints of 
fever, chills, headache, coughing, and aching pains in his 
joints.  Clearly, the veteran was providing a thorough 
description of his symptomatology while receiving treatment 
in 1952, and the Board believes that the absence of specific 
complaints of chest pain at that time to be more credible 
than his recollection several decades later.  Furthermore, 
during a March 1978 hospitalization following complaints of 
chest pain, he reported that the first instance of pain 
occurred only five years before, which is inconsistent with 
his recent statements.  For these reasons, the Board finds 
his recent report of chest pain at that time to not be 
credible.  

As noted, the VA examiner considered his recent report as to 
his history, and reviewed his claims file, including service 
medical records reflecting treatment for influenza, and the 
examiner found that the evidence did not support a diagnosis 
of a heart disorder in service.  The Board finds the VA 
examiner's opinion to be the most probative evidence of 
record on that issue.

The Board has considered a November 2004 letter from a 
private physician who opined that the veteran's tinnitus was 
related to the in-service episode of otitis media, and that 
his heart disease was related to the in-service episode of 
influenza.  However, although that physician noted that he 
had reviewed the veteran's medical history, the Board notes 
that he did not comment on a March 1978 hospital record 
reflects that the veteran complained of chest pain 
accompanied by "ringing" in his jaw.  That finding is 
supportive of the VA examiner's findings that the veteran 
described the noise as being in his head rather than in his 
ear most of the time, and that his tinnitus is more likely 
secondary to the veteran's long history heart problems than 
secondary to hearing problems.  

Furthermore, the private physician did not comment on the 
absence of complaints of chest pain being documented in 
service, which the VA examiner felt to be significant in 
concluding that the evidence did not support a diagnosis of 
heart disease in service.  In fact, as noted, although the 
veteran reports experiencing chest pain during the episode of 
influenza, his service medical records do not document that 
complaint, but do note complaints of fever, chills, headache, 
coughing, and aching pains in his joints.  In addition, 
although the private physician did note that an 
electrocardiogram was not done, the physician did not discuss 
the fact that a physical examination of the chest and chest 
x-rays were both found to be normal.  Similarly, the 
physician noted the veteran's reports of a history of chest 
pain in service, but did not address a March 1978 medical 
records showing that the veteran only reported a five year 
history of such pain at that time.

For these reasons, and in light of the private physician's 
admitted long history of having a personal relationship with 
the veteran, the Board finds his opinion to be of no 
probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (recognizing that the Board has "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence"); see also Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (holding that credibility can be 
impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for bilateral tinnitus and a heart disorder.  
Therefore, his claims must be denied.




ORDER

Service connection for bilateral tinnitus is denied.

Service connection for a heart disorder is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


